DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on February 17, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,714,442 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
	The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowable because prior art does not disclose alone or in combination with the limitations of the independent claims 1, 8 and 15 such as “a first dielectric layer on the contact pad; a post-passivation interconnect (PPI) extending through the first dielectric layer, the PPI connected to the contact pad; a second dielectric layer on the PPI and the first dielectric layer; a molding compound on the second dielectric layer, the molding compound having a concave top surface; and a conductive connector extending through the molding compound and the second dielectric layer, the conductive connector connected to the PPI, the conductive connector adjoining the concave top surface of the molding compound” (claim 1)…. “a first dielectric layer on a substrate; a second dielectric layer on the first dielectric layer; a molding compound on the second dielectric layer, the molding compound having a top surface, the top surface forming an acute angle with a plane parallel to a major surface of the substrate; a contact pad between the substrate and the first dielectric layer; a post-passivation interconnect (PPI) connected to the contact pad, the PPI having a first portion and a second portion, the first portion disposed between the first dielectric layer and the second dielectric layer, the second portion extending through the first dielectric layer; and a conductive connector connected to the PPI, the conductive connector extending through the second dielectric layer and the molding compound, the conductive connector adjoining the top surface of the molding compound”(claim 8)… “a contact pad on a first substrate; a post-passivation interconnect (PPI) connected to the contact pad; a conductive connector connected to the PPI; a bond pad connected to the conductive connector; a molding compound surrounding the conductive connector, the molding compound having a first top surface and a second top surface, the first top surface disposed over the contact pad, the first top surface parallel to a major surface of the first substrate, the second top surface extending between the first top surface and a sidewall of the conductive connector, the first top surface and the second top surface forming an obtuse angle; a first dielectric layer disposed between the first substrate and the PPI; and a second dielectric layer disposed between the molding compound and the PPI”(claim 15).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TELLY D. GREEN
Examiner
Art Unit 2822